DETAILED ACTION
The present office action is in response to claims filed on 03/01/2021.  Claims 1 – 5 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, lines 3, 4, 5, 6, 7, and 8 all begin with a capital letter.  These lines should begin with a lowercase letter for correct grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “an old ventilation apparatus” in line 4.  This yields the claim indefinite because it is unclear if the “old ventilation apparatus” recited in line 4 is referencing the “existing roof vent” located in line 3 of the claim.
Is the “old ventilation apparatus” removed in the step of line 4 of the claim the same structure as the “existing roof vent” that is located in the step of line 3?  Or is the “old ventilation apparatus” different structure from the “existing roof vent”?  
For purposes of examination, the Examiner interprets the “old ventilation apparatus” is the same structure as the “existing roof vent”.  Therefore, “removing an old ventilation apparatus” in line 4 is interpreted to recite “removing the existing roof vent”.  
Claim 5 recites the limitation “connecting electrical wiring from the fan to a power source” in line 7.  There is insufficient antecedent basis for “the fan” in the claim.  This yields the claim indefinite, as it is unclear if the fan is part of the attic ventilation system (established in line 1) or the existing roof vent (established in line 3) or the old ventilation apparatus (established in line 4).
As the attic ventilation system is activated in line 8, the Examiner interprets “the fan” in line 7 to be a part of the attic ventilation system. 
It is noted the method steps do not include a step of attaching or installing the new attic ventilation system. 
For purposes of examination, the Examiner interprets “A method of installing an attic ventilation system” in line 1 to recite “A method of installing an attic ventilation system comprising a fan” to provide antecedent basis for “the fan” in line 7.  
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunder (U.S. Patent No. 5,816,909).
Regarding Claim 1, Wunder shows (Figures 1, 2, and 3):
An attic ventilation system (10), the system (10) comprising 
a power source (it is inherent the motor 42 is connected to a power source such as an electrical outlet to provide power to the assembly for energizing the attic fan when a certain temperature is reached in the attic, see Col. 4, lines 33-36), 
a fan assembly (40/42/44), and 
a shroud (56) comprising an aperture (36), overhangs (34 and 58, which are attached to 56 as illustrated in Figures 2 and 3), and recesses (as illustrated in Figure 3, the area in which each 40 are attached to 56 is a recess; there is a second recess formed on the underside of 34/38). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawler (U.S. Patent No. 3,125,284).
Regarding Claim 1, Lawler shows (Figures 1, 2, and 3):
An attic ventilation system (attic fan, Col. 1, line 10), the system comprising 
a power source (it is inherent electric motor 18 is connected to a power source such as an electrical outlet to provide power to the motor for operating the attic fan, see Col. 3, lines 13-15), 
a fan assembly (16), and 
a shroud (24) comprising an aperture (the interior opening through 24, as illustrated in Figures 1 and 2), overhangs (12), and recesses (recesses formed on the underside of 12). 

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bill in Fairhope (“Attic fan replacement – no roof work!”, May 10, 2019, https://www.youtube.com/watch?v=sOhd-0Y8RQQ).
Regarding Claim 5, Bill in Fairhope shows (see method described in video and attic ventilation system at 4:57):
A method of installing (as described in the video) an attic ventilation system (attic ventilation system at 4:57) comprising a power source (as shown at 4:57, the assembly includes electrical wiring connected to a power source such as an electrical outlet to power the fan), a fan assembly (as shown at 4:57, the assembly includes fan blades, a fan motor, and a fan rotor), and a shroud (as shown at 4:57, the assembly includes a shroud containing and surrounding the fan blades) comprising an aperture (as shown at 4:57, the shroud has multiple apertures through which air is drawn), overhangs (as shown at 4:57, the shroud has overhangs used to attach the shroud/fan assembly to the attic using fasteners), and recesses (as shown at 4:57, the shroud includes an internal recess in which the fan blades nest and a recess in which the side of the fan motor connected to the rotor nests), the method steps comprising:
locating an existing roof vent (see 0:00 to 1:15 where Bill discusses locating the existing roof vent that no longer operates,
removing the existing roof vent (see 1:16 to 3:30 where Bill discusses removing the existing roof vent), 
fastening a first bracket to a truss (see 3:35-3:46 where Bill discusses fastening 2x6 bracket on top to truss/joist),
fastening a second bracket to a truss (see 3:35-3:46 where Bill discusses fastening 2x6 bracket on bottom to truss/joist),
connecting electrical wiring from the fan to a power source (see 4:30-4:50 where electrical wiring from fan is connected to a power source, as the fan is running), and
activating the attic ventilation system (see 4:30-4:50 where the newly installed attic ventilation system is activated and running). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler (U.S. Patent No. 3,125,284), as recited in Claim 1, in view of Foreman (U.S. Pre-Grant Patent No. 2012/0014813).
Regarding Claim 1, Lawler shows the claimed invention except the power source is a solar panel.
In the same field of endeavor of attic ventilation, Foreman teaches (Figure 3, 11, 12, and 13):
It is known for an attic ventilation system (300) to have a solar panel (302) as a power source. 
Further, “a source of power that is becoming more favored is solar”, Paragraph 0003.
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the power source shown by Lawler to be a solar panel, as taught by Foreman, to provide a more energy efficient power source, as solar is becoming a more favored option.   

Regarding Claim 3, the combination of Lawler (Figures 1, 2, and 3) and Foreman (Figure 3, 11, 12, and 13) teaches: 
A plurality of fasteners (Foreman: as illustrated in Figures 12 and 13, a plurality of fasteners are used to attach the solar panel to the fan assembly and adjust the angle of the solar panel with respect to the sun). 

Regarding Claim 4, Lawler shows (Figures 1, 2, and 3):
A gasket (50).
However, Lawler lacks showing at least one adjustable mounting bracket with a position brace, a position aperture, and a panel. 
In the same field of endeavor of attic ventilation, Foreman teaches (Figure 3, 11, 12, and 13):
It is known for an attic ventilation system (300) to have a solar panel (302) as a power source, wherein the solar panel (302) comprises:
an adjustable mounting bracket (adjustable mounting bracket for the solar panel illustrated in Figures 12 and 13) with a position brace (as illustrated in Figures 12 and 13, the solar panel has a position brace to set the angle of the solar panel with respect to the sun), a position aperture (as illustrated in Figures 12 and 13, each position brace has a position aperture to receive a fastener to hold the angle of the solar panel in place), and a panel (302). 
Further, “a source of power that is becoming more favored is solar”, Paragraph 0003.
 It would have been obvious to one having ordinary skill in the art at the time of filing to modify the power source shown by Lawler to be a solar panel that includes a mounting bracket with a mounting brace, a position aperture, and the panel, as taught by Foreman, to provide a more energy efficient power source, as solar is becoming a more favored option.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Eskola (U.S. Pre-Grant Publication No. 2012/0045983) teaches a solar powered roof ridge vent. 
Chwala (U.S. Patent No. 9,303,887) teaches a hinge assembly for supporting a fan on a roof with an adjustable mounting bracket (see Figure 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/10/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762